DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connective mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams on 4/7/2021.
The application has been amended as follows:
Throughout all of the claims, all parenthetical reference numerals (e.g. “(10)”, “(101)”, etc.) have been omitted.
In claim 1, line 8, “an axial aperture” has been amended to recite --the axial aperture--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Chen (9,511,487) and Chen (2016/0076608) are the closest art of record.
Chen (‘487) discloses, for example, a wheel cylinder adjuster (1) comprising: a rotational disc (10) comprising an axial aperture (11), a first side (e.g. shown in Fig. 2), a second side (opposite the first, facing away in Fig. 2), an axle (13); a first guiding disc (20 - left side in Fig. 2) connected to the axle against the first side and formed with two opposite radial slots (21); a second guiding disc (20 - right side in Fig. 2) connected to the axle against the second side and formed with at least three radial slots (21) separated from one another by identical angles; a first group of claws (32) each of which is movably inserted in one of the radial slots of the first guiding disc; and a second group of claws (32) each of which is movably inserted in one of the radial slots of the second guiding disc.
Chen does not disclose an oval slot made in the first side [of the rotational disc] centered at the axial aperture, and a flower-shaped slot made in the second side centered at the axial aperture, wherein 
Chen (‘608) in turn discloses a wheel cylinder adjuster (2) comprising: a rotational disc (20) comprising an axial aperture (201), a first side (shown in Fig. 2), an oval slot (202) made in the first side centered at the axial aperture, a second side (shown in Fig. 3), an axle (211) rotationally inserted in [the] axial aperture of the rotational disc (paragraph 29); a first guiding disc (21) connected to the axle (paragraph 27) against the first side (Fig. 2) and formed with two opposite radial slots (214); and a first group of claws (22) each of which is movably inserted in one of the radial slots of the first guiding disc (paragraph 27) and comprises an axial insert (221) movably inserted in the oval slot (paragraph 27). Chen (‘608) also discloses a second separate embodiment (Figs. 13-14) similar to the first where the rotational disc (27) instead has a flower-shaped slot (272) made in the second side centered at the axial aperture, wherein the flower-shaped slot comprises at least three arched slots connected to one another at connective points (paragraph 32). The second embodiment has a corresponding second guiding disc (28) connected to the axle and formed with at least three radial slots (284) separated from one another by identical angles. The second guiding disc is not against the second side, but is in lieu of the first guiding disc on the first side. The second embodiment also has a corresponding a second group of claws (22) each of which is movably inserted in one of the radial slots of the second guiding disc and comprises an axial insert (221) movably inserted in the flower-shaped slot. Finally, Chen (‘608) has no connective mechanism. The axle is integrally formed with the single guiding disc.


The additional cited references represent examples of similar wheel cylinder adjustment tools.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Matthew P Travers/             Primary Examiner, Art Unit 3726